Name: Council Regulation (EEC) No 2792/82 of 19 October 1982 amending Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 295/6 Official Journal of the European Communities 21 . 10 . 82 COUNCIL REGULATION (EEC) No 2792/82 of 19 October 1982 amending Regulation (EEC) No 878 /77 on the exchange rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, these new rates applying in this context may differ from the other date of application of the new rates in the wine sector ; Whereas, in order to avoid differing treatment of inter ­ dependent products, provision should be made for the new rates to apply in the cereals (with the exception of durum wheat) and the eggs and poultrymeat, oval ­ bumin and lactalbumin sectors with effect from the same date ; Whereas the Monetary Committee will be consulted ; whereas, as this is an urgent matter, the measures envi ­ saged should be adopted in accordance with the condi ­ tions laid down in Article 3 (2) of Regulation No 129 , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural . policy ('), as last amended by Regulation (EEC) No 2543/73 (2), and in particular Article 3 thereof, Having regard to the proposal from the Commission , Whereas the representative rates currently applicable were fixed by Regulation (EEC) No 878 /77 (3), as last amended by Regulation (EEC) No 1 668 /82 (4) ; whereas new representative rates closer to present economic circumstances should be fixed for the French franc and the Belgian franc/Luxembourg franc ; Whereas the rates must be adjusted with proper regard to their effects , in particular on prices, and to the situ ­ ation in the Member States concerned ; Whereas Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (*), as last amended by Regulation (EEC) No 2144/ 82 (6), provides for certain distillation operations and aid ; whereas the date of application of HAS ADOPTED THIS REGULATION : Article 1 Annexes I and IV to Regulation (EEC) No 878/77 shall be replaced by Annexes I and IV hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 October 1982 . For the Council The President N. A. KOFOED (&gt;) OJ No 106, 30 . 10 . 1962, p . 2553 / 62 . ( 2) OJ No L 263 , 19 . 9 . 1973 , p . 1 . ( } ) OJ No L 106 , 29 . 4 . 1977 , p . 27 . n OJ No L 184, 29 . 6 . 1982 , p . 19 . n OJ No L 54, 5 . 2 . 1979 , p . 1 . ( 6 ) OJ No L 227 , 3 . 8 . 1982, p . 1 . 21 . 10 . 82 Official Journal of the European Communities No L 295/7 ANNEX I BELGIUM/LUXEMBOURG 1 ECU = 44-9704 Belgian francs/Luxembourg francs . This rate shall apply :  from 1 November 1982 for the pigmeat sector,  from 1 November 1982 for the olive oil sector,  from 16 December 1982 for the wine sector ; however, other dates may be provided for the distil ­ lation operations and the aid referred to in Articles 14 and 14a of Regulation (EEC) No 337/79 ,  from 1 January 1983 for the fishery products sector,  for the other products , from the beginning of the 1983/84 marketing year for milk and milk products . ANNEX IV FRANCE 1 ECU = 6-37174 French francs . This rate shall apply from :  1 November 1982 for the pigmeat sector,  1 November 1982 for the olive oil sector,  16 December 1982 for the wine sector ; however, other dates may be provided for the distillation operations and the aid referred to in Articles 14 and 14a of Regulation (EEC) No 337/79 ,  1 January 1983 for the fishery products sector,  1 April 1983 for the milk and milk products sector,  4 April 1983 for the beef and veal sector,  4 April 1983 for the sheepmeat and goatmeat sector,  1 July 1983 for the sugar and isoglucose sector, and for durum wheat and durum wheat groats and meal ,  1 August 1983 for the cereals , with the exception of durum wheat and durum wheat groats and meal , eggs and poultrymeat, ovalbumin and lactalbumin sectors,  1 July 1984 for the seeds sector,  the beginning of the 1983 / 84 marketing year for the other products for which there is a marke ­ ting year ,  1 April 1983 in all other cases .